

Exhibit 10.2
CHANGE OF CONTROL AGREEMENT
THIS CHANGE OF CONTROL AGREEMENT (this “Agreement”), is made and entered into
effective as of _______, 2020 (the “Effective Date”), by and between Exterran
Corporation, a Delaware corporation (the “Company”), and _________
(“Executive”).
WHEREAS, Executive is employed as [TITLE] of the Company;
WHEREAS, the Company and Executive mutually desire to enter into an agreement
regarding their respective rights and obligations in connection with a Change of
Control during the Term; and
WHEREAS, (i) concurrently with the execution of this Agreement, the Company and
Executive have entered into a Severance Benefit Agreement (the “Severance
Agreement”), and (ii) if there is a Qualifying Termination of Employment under
the Severance Agreement that does not constitute a Qualifying Termination of
Employment for purposes of this Agreement, then the Severance Agreement shall
apply in lieu of this Agreement.
NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance hereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Term. This Agreement shall begin on the Effective Date and shall continue
until the first (1st) anniversary of the Effective Date (the “Initial Term”);
provided, however, that thereafter, the term of this Agreement shall
automatically be extended for successive one (1) year periods (each, a “Renewal
Term”) (the Initial Term, plus any Renewal Terms, plus, in the event of
Executive’s Qualifying Termination of Employment (as defined below) for Good
Reason, any additional time period necessitated by the Company’s right to cure
as set forth in the definition of Good Reason, are collectively referred to as
the “Term”), unless at least 365 days prior to the expiration of the Initial
Term or any Renewal Term, the Board shall give written notice to Executive that
the Term of this Agreement shall cease to be so extended. However, if a Change
of Control shall occur during the Term, the Term shall automatically continue in
effect for a period of eighteen (18) months following the Change of Control
plus, in the event of Executive’s Qualifying Termination of Employment for Good
Reason, any additional time period necessitated by the Company’s right to cure
as set forth in the definition of Good Reason, and thereafter shall
automatically terminate. In addition, this Agreement shall automatically
terminate upon Executive’s termination of employment. Termination of this
Agreement shall not alter or impair any rights of Executive arising under this
Agreement on or prior to such termination.
2.    Termination of Employment. Upon a termination of Executive’s employment
with the Company during the Term for any reason, the Company shall pay to
Executive, not later than the sixtieth (60th) day following the Date of
Termination (or such earlier date as may be required


EXTERRAN CORPORATION    PAGE 1 OF 12
CHANGE OF CONTROL AGREEMENT

--------------------------------------------------------------------------------




by applicable law), an amount, in a lump sum payment, equal to the sum of: (A)
Executive’s earned but unpaid Base Salary through the Date of Termination, (B)
any portion of Executive’s vacation pay earned, but not used, through the Date
of Termination, and (C) any unreimbursed business expenses as of the Date of
Termination. Vested benefits (if any) under any employee benefit plans shall be
governed by the terms and conditions of the applicable plans. In addition to the
foregoing, if Executive incurs a Qualifying Termination of Employment during the
Term, Executive shall be entitled to the benefits provided in Section 3 hereof.
If Executive’s employment terminates during the Term for any reason other than
due to a Qualifying Termination of Employment, then Executive shall not be
entitled to any benefits under Section 3 of this Agreement.
3.    Benefits Upon a Qualifying Termination of Employment. If Executive incurs
a Qualifying Termination of Employment during the Term, then subject to Sections
3(e), 3(f) and 3(g) below, Executive will be entitled to receive the following
payments and benefits:
(a)    Lump Sum. The Company shall pay to Executive on the sixtieth (60th) day
following the Date of Termination, an amount, in a lump sum payment, equal to
the sum of:
(i)    An amount equal to two times Executive’s Base Salary plus two times
Executive’s Target Short-Term Incentive; plus
(ii)    Executive’s Target Short-Term Incentive for the Termination Year
(prorated to the Date of Termination); plus
(iii)    Any earned but unpaid Short-Term Incentive for the Company’s fiscal
year ending prior to the Termination Year (provided, however, if the prior
year’s Short-Term Incentive has not yet been calculated as of the sixtieth
(60th) day following the Date of Termination, such amount shall be payable when
calculated and paid to others under the same award plan, but in no event later
than March 15th of the year following the Termination Year); plus
(iv)    Amounts previously deferred by Executive, if any, or earned but not
paid, if any, under any Company incentive and nonqualified deferred compensation
plans or programs as of the Date of Termination; plus
(v)    An amount equal to eighteen (18) months of (A) Executive’s premium
payments for continuation coverage pursuant to Section 4980B of the Code for
Executive and Executive’s eligible dependents following the Separation Date
minus (B) the cost to Executive of premium payments for healthcare coverage for
Executive and Executive’s eligible dependents during Executive’s employment with
the Company (calculated based on Executive’s elections as in effect on the Date
of Termination).
(b)    Incentive Awards. All outstanding equity and equity-based incentive
awards (including, without limitation, stock options, restricted stock,
restricted stock units, and performance shares or units) based in common stock
of the company and all cash-based incentive awards (not otherwise covered in
Section 3(a) above) held by Executive and not previously vested shall become
100% vested upon Executive’s Qualifying Termination of Employment; provided,
that if Executive’s


EXTERRAN CORPORATION    PAGE 2 OF 12
CHANGE OF CONTROL AGREEMENT

--------------------------------------------------------------------------------




Date of Termination occurs prior to a Change of Control, such awards shall
remain outstanding and eligible to vest upon a Change of Control occurring
within six (6) months thereafter and shall automatically terminate upon the
earlier of the six (6)-month anniversary of the Date of Termination (to the
extent such awards do not become vested on or prior to such six (6)-month
anniversary) or the applicable expiration date that would apply to such awards
had Executive remained employed by the Company; and provided further, that if
the achievement of the performance goals applicable to any performance units or
performance shares held by Executive on the later of the Date of Termination or
Change of Control to which such Qualifying Termination of Employment relates (as
applicable) has not yet been measured, then such performance goals shall be
deemed attained at target level(s). Except as otherwise provided below, any such
vesting shall be will be paid or delivered in accordance with the terms of the
applicable award agreements, including any discretion of the Company to issue
shares in book entry form or cash. Notwithstanding the foregoing, with respect
to an award that is subject to Section 409A (as defined below), the acceleration
of vesting under this Section 3(c) shall not cause an impermissible acceleration
of payment or change in form of payment of such award under Section 409A.
Notwithstanding the terms of any Company (or affiliate) plan or agreement
between the Company (or affiliate) and Executive to the contrary, the
accelerated vesting of all awards required pursuant to the terms of this Section
3(b) shall govern.
(c)    Release. Notwithstanding anything in this Agreement to the contrary, as a
condition of receiving the payment or benefits described in Sections 3(a) or
3(b), the Executive agrees to execute, deliver and not revoke in accordance with
the terms of the Release, the Waiver and Release attached here as Exhibit B (the
“Release”), such Release to be delivered, and to have become fully irrevocable,
on or before the end of the sixty (60) day period following the Executive’s date
of Qualifying Termination of Employment. If the Release has not been executed
and delivered and become irrevocable on or before the end of such sixty (60) day
period, no payments or benefits described in Sections 3(a) or 3(b) hereof shall
be payable.
(d)    Acknowledgement. The parties acknowledge and agree that the severance
amounts payable to Executive under Section 3(a) are not eligible compensation
for purposes of the 401(k) Plan (and thus is not eligible for a matching
contribution thereunder).
(e)    Severance Offset. Except as otherwise expressly provided in a written
agreement between Executive and the Company, any cash severance payments payable
under Section 3(a) shall be offset or reduced by the amount of any cash
severance amounts payable to Executive under any other agreement the Company or
any of its affiliates may have entered into with Executive or any severance plan
or program maintained by the Company or any affiliate for employees generally.
(f)    Statutory Severance. Notwithstanding anything herein to the contrary, if
(i) Executive is entitled to receive severance or similar benefits under the
laws of a country that is not the United States (“Statutory Severance”) and (ii)
Executive incurs a Qualifying Termination of Employment during the Term and
becomes entitled to the payments and benefits provided in Sections 3(a) and 3(b)
hereof, then such Executive will be entitled to receive either an amount equal
to (i) the Statutory Severance or (ii) the payments and benefits described in
Sections 3(a) and 3(b), whichever is greater.


EXTERRAN CORPORATION    PAGE 3 OF 12
CHANGE OF CONTROL AGREEMENT

--------------------------------------------------------------------------------




(g)    Section 409A Matters.
(i)
Payments pursuant to this Agreement are intended to comply with or be exempt
from Code Section 409A and accompanying Department of Treasury regulations and
other interpretive guidance promulgated thereunder (collectively, “Section
409A”) and, to the extent applicable, the provisions of this Agreement will be
administered, interpreted and construed accordingly. Notwithstanding any
provision of this Agreement to the contrary, if the Company determines that any
compensation or benefits payable under this Agreement may be or become subject
to Section 409A, the Company may unilaterally adopt such amendments to this
Agreement and/or to adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Company determines are necessary or appropriate to avoid the imposition
of taxes under Section 409A, including without limitation, actions intended to
(i) exempt the compensation and benefits payable under this Agreement from
Section 409A, and/or (ii) comply with the requirements of Section 409A;
provided, however, that this Section 3(g) shall not create an obligation on the
part of the Company to adopt any such amendment, policy or procedure or take any
such other action, nor shall the Company have any liability for failing to do
so.

(ii)
Executive shall have no right to specify the calendar year during which any
payment hereunder shall be made. All reimbursements and in-kind benefits
provided pursuant to this Agreement shall be made in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(iv) such that any reimbursements or in-kind
benefits will be deemed payable at a specified time or on a fixed schedule
relative to a permissible payment event. Specifically, (A) the amounts
reimbursed and in-kind benefits under this Agreement during Executive’s taxable
year may not affect the amounts reimbursed or in-kind benefits provided in any
other taxable year, (B) the reimbursement of an eligible expense shall be made
on or before the last day of Executive’s taxable year following the taxable year
in which the expense was incurred, and (C) the right to reimbursement or an
in-kind benefit is not subject to liquidation or exchange for another benefit.

(iii)
Notwithstanding any provision of this Agreement to the contrary, the Company and
Executive agree that no benefit or benefits under this Agreement, including,
without limitation, any severance payments or benefits payable under Section 3
hereof, shall be paid to Executive during the six (6)-month period following the
Separation Date if paying such amounts at the time or times indicated in this
Agreement would constitute a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is delayed as a
result of the previous sentence,



EXTERRAN CORPORATION    PAGE 4 OF 12
CHANGE OF CONTROL AGREEMENT

--------------------------------------------------------------------------------




then on the first (1st) business day next following the earlier of (i) the date
that is six (6) months and one day following the date of Executive’s termination
of employment, (ii) the date of Executive’s death or (iii) such earlier date as
complies with the requirements of Section 409A, the Company shall pay Executive
a lump-sum amount equal to the cumulative amount that would have otherwise been
payable to Executive during such period (without interest).
4.    Limitation on Payments.
(a)    Notwithstanding anything in this Agreement to the contrary, if any
payment or distribution received or to be received by Executive (including any
payment or benefit received in connection with a termination of Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits, including the
payments and benefits under Section 3 of this Agreement, the “Total Payments”)
would be subject (in whole or part) to the excise tax imposed by Code Section
4999 (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Code Section 280G in such other plan,
arrangement or agreement, Executive’s remaining Total Payments shall be reduced
to the extent necessary so that no portion of the Total Payments is subject to
the Excise Tax, but only if (i) the net amount of such Total Payments, as so
reduced (and after subtracting the net amount of federal, state and local income
taxes applicable to such reduced Total Payments and after taking into account
the phase out of itemized deductions and personal exemptions attributable to
such reduced Total Payments) is greater than or equal to (ii) the net amount of
such Total Payments without such reduction (but after subtracting the net amount
of federal, state and local income taxes on such Total Payments and the amount
of Excise Tax to which Executive would be subject in respect of such unreduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments). The reduction undertaken pursuant to this Section 4 shall be
accomplished first by reducing or eliminating any cash payments subject to
Section 409A as deferred compensation (with payments to be made furthest in the
future being reduced first), then by reducing or eliminating cash payments that
are not subject to Section 409A, then by reducing payments attributable to
equity-based compensation (or the accelerated vesting thereof) subject to
Section 409A as deferred compensation (with payments to be made furthest in the
future being reduced first), and finally by reducing payments attributable to
equity-based compensation (or the accelerated vesting thereof) that is not
subject to Section 409A.
(b)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total
Payments, the receipt or retention of which Executive has waived at such time
and in such manner so as not to constitute a “payment” within the meaning of
Code Section 280G(b), will be taken into account; (ii) no portion of the Total
Payments will be taken into account which, in the written opinion of an
independent, nationally recognized accounting firm (the “Independent Advisors”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Code Section 280G(b)(2) (including by reason of Code Section
280G(b)(4)(A)) and, in calculating the Excise Tax, no portion of such Total
Payments will be taken into account which, in the opinion of Independent
Advisors, constitutes


EXTERRAN CORPORATION    PAGE 5 OF 12
CHANGE OF CONTROL AGREEMENT

--------------------------------------------------------------------------------




reasonable compensation for services actually rendered, within the meaning of
Code Section 280G(b)(4)(B), in excess of the “base amount” (as defined in Code
Section 280G(b)(3)) allocable to such reasonable compensation; and (iii) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Independent Advisors in accordance
with the principles of Code Sections 280G(d)(3) and (4).
5.    Restrictions and Obligations of Executive.
(a)    Consideration for Restrictions and Covenants. The Company and Executive
agree that the principal consideration for the Company’s agreement to make the
payments provided in this Agreement to Executive is Executive’s compliance with
the undertakings set forth in this Section 5. Except as otherwise stated in
Section 8(q) herein, in the event of any conflict between Section 5 of this
Agreement and any other written agreement between the Company and Executive, the
terms of this Section 5 control with respect to Executive’s post-employment
obligations set forth herein.
(b)    Confidentiality. Executive acknowledges that the Company will provide
Executive with Confidential Information and has previously provided Executive
with Confidential Information. In return for consideration provided under this
Agreement, Executive agrees that Executive will not, while employed by the
Company or any affiliate and thereafter, disclose or make available to any other
person or entity, or use for Executive’s own personal gain, any Confidential
Information, except for such disclosures as required in the performance of
Executive’s duties with the Company or as may otherwise be required by law or
legal process (in which case Executive shall notify the Company of such legal or
judicial proceeding as soon as practicable following Executive’s receipt of
notice of such a proceeding, and permit the Company to seek to protect its
interests and information). Notwithstanding the foregoing, nothing contained
herein shall prohibit Executive from reporting possible violations of federal
law or regulation to any governmental agency or entity or making other
disclosures that are protected under the whistleblower provisions of applicable
law or regulation, as provided in Section 8(p) hereof.
(c)    Non-Solicitation. For the one (1) -year period following the termination
of Executive’s employment for any reason, Executive shall not, directly or
indirectly (i) employ or seek to employ any person who is as of the date of
Executive’s termination of employment, or was at any time within the six
(6)-month period preceding the date of Executive’s termination of employment, an
officer, executive, general manager or director or equivalent or more
senior-level employee of the Company or any of its affiliates. Furthermore,
during the same one-year period following Executive’s termination of employment,
Executive shall not solicit, encourage, cause or induce any such employee of the
Company or any of its affiliates to terminate such employee’s employment with
the Company or any of its affiliates for employment by another person or entity
(including for this purpose contracting with any person who was an independent
contractor (excluding consultant) of the Company or any of its affiliates on the
date of Executives’ termination of employment or during the six (6) month period
preceding Executive’s termination of employment with the Company) or (ii) take
any action that would interfere with the relationship of the Company or and of
its affiliates with their suppliers or customers without, in either case, the
prior written


EXTERRAN CORPORATION    PAGE 6 OF 12
CHANGE OF CONTROL AGREEMENT

--------------------------------------------------------------------------------




consent of the Board, or engage in any other action or business that could have
a material adverse effect on the Company.
(d)    Non-Competition. During the term of Executive’s employment with the
Company, or any of its affiliates thereof and for one (1) -year period following
the termination of Executive’s employment for any reason, Executive shall not,
directly or indirectly:
(i)
engage in any managerial, administrative, advisory, consulting, operational or
sales activities in a Restricted Business anywhere in the Restricted Area,
including, without limitation, as a director or partner of such Restricted
Business, or

(ii)
organize, establish, operate, own, manage, control or have a direct or indirect
investment or ownership interest in a Restricted Business or in any corporation,
partnership (limited or general), limited liability company, enterprise or other
business entity that engages in a Restricted Business anywhere in the Restricted
Area.

Nothing contained in this Section 5 shall prohibit or otherwise restrict
Executive from acquiring or owning, directly or indirectly, for passive
investment purposes not intended to circumvent this Agreement, securities of any
entity engaged, directly or indirectly, in a Restricted Business if either (i)
such entity is a public entity and Executive (A) is not a controlling Person of,
or a member of a group that controls, such entity and (B) owns, directly or
indirectly, no more than three percent (3%) of any class of equity securities of
such entity or (ii) such entity is not a public entity and Executive (A) is not
a controlling Person of, or a member of a group that controls, such entity and
(B) does not own, directly or indirectly, more than one percent (1%) of any
class of equity securities of such entity.
(e)    Nondisparagement. Executive, acting alone or in concert with others,
agrees that from and after the date on which Executive’s employment terminates,
Executive will not publicly criticize or disparage the Company or its
affiliates, or privately criticize or disparage the Company or its affiliates in
a manner intended or reasonably calculated to result in public embarrassment to,
or injury to the reputation of, the Company or its affiliates; provided,
however, that nothing in this Agreement shall apply to or restrict in any way
the communication of information by Executive to any state or federal law
enforcement or regulatory agency or any legislative or regulatory committee or
require notice to the Company thereof.
(f)    Injunctive Relief. Executive acknowledges that monetary damages for any
breach of Sections 5(b), (c), (d) or (e) above will not be an adequate remedy
and that irreparable injury will result to the Company, its business and
property, in the event of such a breach. For that reason, Executive agrees that
in the event of a breach of Sections 5(b), (c), (d) or (e) above, in addition to
recovering legal damages, the Company is entitled to proceed in equity for
specific performance or to enjoin Executive from violating such provisions.
(g)    Reformation. Executive and Company agree that it was both parties’
intention to enter into a valid and enforceable agreement. Executive agrees that
if any covenant contained in


EXTERRAN CORPORATION    PAGE 7 OF 12
CHANGE OF CONTROL AGREEMENT

--------------------------------------------------------------------------------




this Section 5 is found by a court of competent jurisdiction or an arbitrator to
contain limitations as to time, geographic area, or scope of activity that are
not reasonable and impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company, then the court or
arbitrator shall reform the covenant to the extent necessary to cause the
limitations contained in the covenant as to time, geographic area, and scope of
activity to be restrained to be reasonable and to impose a restraint that is not
greater than necessary to protect the goodwill and other business interests of
the Company.
6.    Return of Property. On or immediately following the date on which
Executive’s employment terminates, Executive shall promptly return all Property
which had been entrusted or made available to Executive by the Company; provided
that if such Property is in electronic form on Executive’s personal computers
Executive shall be deemed to comply with this Section 6 if Executive, after
obtaining the Company’s consent, deletes such Property from Executive’s personal
computers.
7.    Post-Separation Date Assistance. Following the date on which Executive’s
employment terminates, Executive agrees that Executive will reasonably and
appropriately respond to all inquiries from the Company relating to any current
or future litigation of which Executive may have relevant information, and shall
make himself or herself reasonably available to confer with the Company and
otherwise provide testimony as the Company may deem necessary in connection with
such litigation, subject in all cases to Executive’s other business and personal
commitments. Such assistance shall be provided by Executive without
remuneration, but the Company shall pay or reimburse Executive for all
reasonable expenses actually incurred or paid by Executive in complying with
this Section 7 upon the presentation of expense statements or vouchers or such
other supporting information as the Company may reasonably require of Executive.
8.    Miscellaneous Provisions.
(a)    Definitions Incorporated by Reference. Reference is made to Exhibit A
hereto for definitions of certain capitalized terms used in this Agreement, and
such definitions are incorporated herein by such reference with the same effect
as if set forth herein.
(b)    No Other Mitigation or Offset. The provisions of this Agreement are not
intended to, nor shall they be construed to, require that Executive mitigate the
amount of any payment or benefit provided for in this Agreement by seeking or
accepting other employment. Except as provided in Section 3(f), the amount of
any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned or health benefits received by Executive as the result
of employment outside of the Company.
(c)    Successors. Except in the case of a merger involving the Company with
respect to which under applicable law the surviving corporation of such merger
will be obligated under this Agreement in the same manner and to the same extent
as the Company would have been required if no such merger had taken place, the
Company will require any successor, by purchase or otherwise, to all or
substantially all of the business and/or assets of the Company, to execute an
agreement whereby such successor expressly assumes and agrees to perform this
Agreement in the same manner


EXTERRAN CORPORATION    PAGE 8 OF 12
CHANGE OF CONTROL AGREEMENT

--------------------------------------------------------------------------------




and to the same extent as the Company would have been required if no such
succession had taken place and expressly agrees that Executive may enforce this
Agreement against such successor. Failure of the Company to obtain any such
required agreement and to deliver such agreement to Executive prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle Executive to payment from the Company in the same amount and on
the same terms as Executive would be entitled hereunder if. Executive’s
employment had terminated for Good Reason and such termination constituted a
Qualifying Termination of Employment, except that for purposes of implementing
the foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets that executes and delivers the agreement provided for in this Section
8(c)(i) or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.
(d)    Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts would still be payable to Executive
hereunder if Executive had continued to live, all such amounts shall he paid in
accordance with the terms of this Agreement to Executive’s beneficiary as filed
with the Company pursuant to this Agreement or, if there is no such designated
beneficiary, to Executive’s estate.
(e)    Notice. All notices or communications hereunder shall be in writing,
addressed as follows:
If to the Company:
Exterran Corporation
11000 Equity Drive
Houston, Texas 77041
Attn: General Counsel
legalreview@exterran.com
If to Executive:
At Executive’s residence address as
maintained by the Company in the regular
course of business for payroll purposes.


All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery or by overnight delivery service, upon
receipt, (ii) if sent by telecopy or facsimile transmission, upon confirmation
of receipt by the sender of such transmission or (iii) if sent by registered or
certified mail, on the fifth (5th) business day after the day on which such
notice is mailed.
(f)    Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in a writing signed by Executive and by (i) the Executive Chairman of the Board,
(ii) the Lead Independent Director or


EXTERRAN CORPORATION    PAGE 9 OF 12
CHANGE OF CONTROL AGREEMENT

--------------------------------------------------------------------------------




(iii) any officer authorized by Chairman of the Board or the Lead Independent
Director. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
(g)    Choice of Law. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Texas without regard to conflicts of laws principles.
(h)     Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.
(i)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
(j)    Titles. The titles and headings preceding the text of the paragraphs and
subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.
(k)    Corporate Approval. This Agreement has been approved by the Board, and
has been duly executed and delivered by Executive and on behalf of the Company
by its duly authorized representative.
(l)    Arbitration. Subject to Sections 5(f) and 8(l) hereof, any dispute,
controversy or claim arising out of or relating to the obligations under this
Agreement, shall be exclusively settled by final and binding arbitration in
accordance with the American Arbitration Association Employment Dispute
Resolution Rules. The arbitrator shall be selected by mutual agreement of the
parties, if possible. If the parties fail to reach agreement upon appointment of
an arbitrator within thirty (30) days following receipt by one party of the
other party’s notice of desire to arbitrate, the arbitrator shall be selected
from a panel or panels submitted by the American Arbitration Association (the
“AAA”). The selection process shall be that which is set forth in the AAA
Employment Dispute Resolution Rules, except that, if the parties fail to select
an arbitrator from one or more panels, AAA shall not have the power to make an
appointment but shall continue to submit additional panels until an arbitrator
has been selected. The arbitration shall take place in Houston, Texas in the
English language. Either party may appeal the arbitration award and judgment
thereon and, in actions seeking to vacate an award, the standard of review to be
applied to the arbitrator’s findings of fact and conclusions of law will be the
same as that applied by an appellate court reviewing a decision of a trial court
sitting without a jury. This agreement to arbitrate shall not preclude the
parties from engaging in voluntary, nonbinding settlement efforts including
mediation. All fees and expenses of the arbitration, including a transcript if
requested but not including the legal costs and fees incurred by any party to
such arbitration, will be borne by the parties equally. Each party shall be
responsible for its own legal costs and fees.


EXTERRAN CORPORATION    PAGE 10 OF 12
CHANGE OF CONTROL AGREEMENT

--------------------------------------------------------------------------------




(m)    Venue. Any suit, action or other legal proceeding for specific
performance or injunctive relief arising under Section 5(f) of this Agreement
shall be brought in the United States District Court for the Southern District
of Texas, Houston Division, or, if such court does not have jurisdiction or will
not accept jurisdiction, in any court of general jurisdiction in Harris County,
Texas. Each of Executive and the Company consents to the jurisdiction of any
such court in any such suit, action, or proceeding and waives any objection that
it may have to the laying of venue of any such suit, action, or proceeding in
any such court.
(n)    Withholding of Taxes. The Company and its affiliates may withhold from
any amounts payable under this Agreement all taxes required to be withheld
pursuant to any applicable law or regulation.
(o)    No Effect on Employment. This Agreement is not an employment or service
contract, and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation on Executive’s part to continue in employment by the
Company or any of its affiliates, or of the Company or any of its affiliates to
continue Executive’s employment with the Company. Nothing in this Agreement
modifies the nature of the employment relationship between the Company and its
affiliates and Executive which continues to be an “at-will” relationship.
(p)    Clawback and Recoupment. All compensation and benefits payable to
Executive by the Company and/or its affiliates (including any such amounts
payable under this Agreement) will be subject to any clawback or recoupment
policies that the Company and/or its affiliates may adopt from time to time,
including, without limitation, the Incentive-Based Compensation Recoupment
Policy adopted by the Company’s Board of Directors to be effective on January 1,
2019.
(q)    Protected Rights; Defend Trade Secrets Act. Nothing contained in this
Agreement limits Executive’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (collectively, “Government Agencies”), or from providing truthful
testimony in response to a lawfully issued subpoena or court order. Executive
understands that this Agreement does not limit his or her ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. Executive
understands that under the Defend Trade Secrets Act: (1) no person will be held
criminally or civilly liable under federal or state trade secret law for
disclosure of a trade secret (as defined in the Economic Espionage Act) that is:
(A) made in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney, and made solely for the purpose of
reporting or investigating a suspected violation of law; or, (B) made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal so that it is not made public; and (2) a person who
pursues a lawsuit for retaliation by an employer for reporting a suspected
violation of the law may disclose the trade secret to the attorney of the person
and use the trade secret information in the court proceeding, if the person
files any document containing the trade secret under seal, and does not disclose
the trade secret, except as permitted by court order.


EXTERRAN CORPORATION    PAGE 11 OF 12
CHANGE OF CONTROL AGREEMENT

--------------------------------------------------------------------------------




(r)    Entire Agreement. This Agreement constitutes the entire agreement of
Executive and the Company with respect to the subject matter hereof, and hereby
expressly terminates, rescinds and replaces in full any prior and
contemporaneous promises, representations, understandings, arrangements and
agreements between the parties relating to the subject matter hereof, whether
written or oral. However, the Severance Agreement shall remain in full force and
effect, subject to any termination provisions contained therein, through the
Date of Termination (and if there is a Qualifying Termination of Employment
under the Severance Agreement that does not constitute a Qualifying Termination
of Employment for purposes of this Agreement, then the Severance Agreement shall
apply in lieu of this Agreement (and this Agreement shall be of no further force
and effect)). Nothing in this Agreement shall affect Executive’s rights under
such compensation and benefit plans and programs of the Company in which
Executive may participate, except as may be explicitly provided in this
Agreement.
(s)    Payment Date. If any payment hereunder falls upon a date in which the
banks in Houston, Texas are closed, then such payment shall be due on the next
available date in which banks are open for business in Houston, Texas.
IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which taken together shall constitute one agreement,
effective as of the Effective Date.
 
Exterran Corporation
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Executive
 
 
 
 
By:
 
 
 
Name:
 
 
 Title:









EXTERRAN CORPORATION    PAGE 12 OF 12
CHANGE OF CONTROL AGREEMENT

--------------------------------------------------------------------------------





EXHIBIT A
Definitions:
i.401(k) Plan. “401(k) Plan” shall mean any Code Section 401(a) qualified plan
that includes a cash or deferral arrangement under Code Section 401(k)
maintained by the Company or an affiliate thereof.
ii.Base Salary. “Base Salary” shall mean Executive’s annual rate of base salary
(without regard to bonus compensation) as in effect immediately prior to the
Change of Control or, if later, the Date of Termination.
iii.Board. “Board” shall mean the Board of Directors of the Company.
iv.Cause. “Cause” shall mean a termination of Executive’s employment due to (a)
the commission by Executive of an act of fraud, embezzlement or willful breach
of a fiduciary duty to the Company or an affiliate (including the unauthorized
disclosure of confidential or proprietary material information of the Company or
an affiliate), (b) a conviction of Executive of (or a plea of nolo contendere
to) a felony or a crime involving fraud, dishonesty or moral turpitude, (c)
willful failure of Executive to follow the written directions of the Board; (d)
willful failure of Executive to render services to the Company or an affiliate
in accordance with Executive’s employment arrangement, which failure amounts to
a material neglect of Executive’s duties to the Company or an affiliate; (e)
material violation of the Company’s Code of Conduct; or (f) Executive’s use of
alcohol or illicit drugs in the workplace or otherwise in a manner that has or
may reasonably be expected to have a detrimental effect on Executive’s
performance, Executive’s duties to the Company, or the reputation of the Company
or any affiliate thereof.
v.Change of Control. A “Change of Control” of the Company shall mean:
a.The acquisition by any Person of beneficial ownership (within the meaning of
Rule
13d-3 promulgated under the Exchange Act) of forty percent (40%) or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), any acquisition by any Person
pursuant to a transaction which complies with clause (A) of subsection (c) of
this definition shall not constitute a Change of Control; or
b.Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered for purposes of this
definition as though such individual was a member of the Incumbent Board, but
excluding, for these purposes, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election


1

--------------------------------------------------------------------------------




contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or
(a)The consummation of a reorganization, merger or consolidation involving the
Company or any of its subsidiaries, or the sale, lease or other disposition of
all or substantially all of the assets of the Company and its subsidiaries,
taken as a whole (other than to an entity wholly owned, directly or indirectly,
by the Company) (each, a “Corporate Transaction”), in each case, unless,
following such Corporate Transaction, (A) all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction beneficially own, directly or indirectly, more
than sixty percent (60%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the Resulting Corporation in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, and (B) at least a majority of the members of the board of directors of
the Resulting Corporation were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Corporate Transaction. The term “Resulting Corporation” means (1) the
Company or its successor, or (2) if as a result of a Corporate Transaction the
Company or its successor becomes a subsidiary of another entity, then such
entity or the parent of such entity, as applicable, or (3) in the event of a
Corporate Transaction involving the sale, lease or other disposition of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole, then the transferee of such assets or the parent of such transferee, as
applicable, in such Corporate Transaction.
Notwithstanding the foregoing, if a Change of Control constitutes a payment
event with respect to any payment (or portion thereof) that provides for the
deferral of compensation that is subject to Section 409A, to the extent required
to avoid the imposition of additional taxes under Section 409A, the transaction
or event described in clauses (a), (b) or (c) above with respect to such payment
(or portion thereof) shall only constitute a Change of Control for purposes of
the payment timing of such payment if such transaction also constitutes a
“change in control event,” as defined in Treasury Regulation Section
1.409A-3(i)(5).
vi.Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
vii.Confidential Information. “Confidential Information” shall mean any and all
information, data and knowledge which is part of the Property or that has been
created, discovered, developed or otherwise become known to the Company or any
of its affiliates or ventures or in which property rights have been assigned or
otherwise conveyed to the Company or any of its affiliates or ventures, which
information, data or knowledge has commercial value in the business in which the
Company is engaged, except such information, data or knowledge as is or becomes
known to the public without violation of the terms of this Agreement.
viii.Date of Termination. “Date of Termination” shall mean (a) if Executive
terminates Executive’s employment for Good Reason, that date on which
Executive’s employment is deemed


2

--------------------------------------------------------------------------------




terminated as provided in the definition of Good Reason, (b) with respect to a
termination of employment prior to a Change of Control that is deemed to be
during the Protected Period, the date of such termination, or (c) if Executive’s
employment is terminated for any other reason on or after a Change of Control,
the date of such termination, provided, in the case of each of clauses (a), (b)
and (c) above, that such termination is also a “separation from service” within
the meaning of Section 409A.
ix.Disability. A “Disability” shall mean Executive becoming entitled to
long-term disability benefits under the Company’s long-term disability plan.
x.Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.
xi.Good Reason. “Good Reason” shall mean the occurrence of any of the following
without Executive’s express written consent:
(a)a material diminution in Executive’s duties or responsibilities;
(b)a material reduction in Executive’s Base Salary;
(c)a material reduction in Executive’s annual Target Short-Term Incentive as a
percentage of Base Salary as in effect immediately prior to the Change of
Control;
(d)a material reduction in Executive’s employee benefits (without regard to
bonus compensation, if any), if such reduction results in Executive receiving
benefits which are, in the aggregate, materially less than the benefits received
by other comparable executives of the Company generally;
(e)Executive’s being required to be based at any of other office or location of
employment more than fifty (50) miles from (1) the Company’s then current
headquarters office in Houston, Texas, or (2) the Executives primary office or
location of employment immediately prior to a Change of Control; or
(f)the willful failure by the Company to pay any compensation to Executive when
due.
However, Good Reason shall not exist with respect to a matter unless Executive
gives the Company a Notice of Termination by the later of: (i) the ninetieth
(90th) day following the date of first occurrence of such event or (ii) the
twelve (12) month anniversary of the Change in Control. If Executive fails to
give such Notice of Termination timely, Executive shall be deemed to have waived
all rights Executive may have under this Agreement with respect to such matter.
The Company shall have thirty (30) days from the date of receipt of such Notice
of Termination to cure the matter. If the Company timely cures the matter, such
Notice of Termination shall be deemed rescinded. If the Company fails to cure
the matter timely, Executive’s employment shall terminate for Good Reason at the
end of such thirty (30)-day period.
xii.IRS. “IRS” shall mean the Internal Revenue Service.


3

--------------------------------------------------------------------------------




xiii.Notice of Termination. “Notice of Termination” shall mean a written notice
that sets forth in reasonable detail the facts and circumstances for termination
of Executive’s employment.
xiv.Person. “Person” shall mean any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).
xv.Property. “Property” shall mean all records, files, memoranda, reports, keys,
codes, computer hardware and software, documents, videotapes, written
presentations, brochures, drawings, notes, correspondence, manuals, models,
specifications, computer programs, email, voice mail, electronic databases,
maps, drawings, architectural renditions and all other writings or materials of
any type and other property of any kind or description (whether in electronic or
other form) prepared, used or possessed by Executive during Executive’s
employment by the Company (and any duplicates of any such property) together
with any and all information, ideas, concepts, discoveries, and inventions and
the like conceived, made, developed or acquired at any time by Executive
individually or with others during Executive’s employment which relate to the
Company’s business, products or services.
xvi.Protected Period. The “Protected Period” shall mean the period of time
beginning with the Change of Control and ending on the eighteen (18)-month
anniversary of such Change of Control or Executive’s death, if earlier;
provided, however, (a) if Executive’s employment with the Company is terminated
during the Term and within six (6) months prior to the date on which a Change of
Control occurs (e.g., not during the Protected Period), and (b) it is reasonably
demonstrated by Executive that such termination was at the request of a third
party who has taken steps reasonably calculated to effect the Change of Control,
or otherwise arose in connection with or anticipation of the Change of Control,
then, for purposes of this Agreement, the Change of Control shall be deemed to
have occurred on the date immediately prior to the date of Executive’s
termination (except as otherwise expressly set forth herein) and Executive shall
be deemed terminated by the Company during the Protected Period other than for
Cause.
xvii.Qualifying Termination of Employment. A “Qualifying Termination of
Employment” shall mean a termination of Executive’s employment during the
Protected Period either (a) by the Company other than for Cause or (b) by
Executive for Good Reason. A termination of employment due to Executive’s death
or Disability during the Protected Period shall not constitute a Qualifying
Termination of Employment.
xviii.Restricted Area. “Restricted Area” shall mean any state in the United
States, or any country in which the Company or any of its affiliates engage in
any Restricted Business at any time during the term of Executive’s employment
with the Company.
xix.Restricted Business. “Restricted Business” shall mean any business in which
the Company or any of its affiliates may be engaged as of Executive’s Date of
Termination. To the extent that any entity is primarily engaged in a business
other than a Restricted Business, the term “Restricted Business” shall mean the
operations, division, segment or affiliate of such entity that is engaged in any
Restricted Business.


4

--------------------------------------------------------------------------------




xx.Short-Term Incentive. “Short-Term Incentive” shall mean, with respect to any
fiscal year of the Company, the specific short-term annual incentive award (if
any) approved for Executive by the Board or a designated committee of the Board
with respect to such year.
xxi.Target Short-Term Incentive. “Target Short-Term Incentive” shall mean the
target annual short-term incentive opportunity for Executive expressed as a
percentage of base salary, as set forth in connection with the annual management
incentive plan covering such Executive.
xxii.Termination Year. “Termination Year” shall mean the calendar year during
which Executive’s Date of Termination occurs.








5

--------------------------------------------------------------------------------





EXHIBIT B
WAIVER AND RELEASE


In exchange for the consideration offered under the Change of Control Agreement
between me and Exterran Corporation (the “Company”), dated as of [ ](the
“Agreement”), I hereby waive all of my claims and release the Company, any
affiliate, subsidiary or venture of the Company, and any of their respective
officers, directors, employees, partners, investors, counsel or agents, their
benefit plans and the fiduciaries and agents of said plans (collectively
referred to as the “Corporate Group”) from any and all claims, demands, actions,
liabilities and damages.
1.    I understand that signing this Waiver and Release is an important legal
act. I acknowledge that the Company has advised me in writing to consult an
attorney before signing this Waiver and Release. I understand that I have up to
and including (21) calendar days from date of receipt of this document to
consider whether to sign and return this Waiver and Release to the Company by
hand delivery or by registered or certified mail, addressed to the address for
the Company specified in the Agreement. If I sign this release prior to the
expiration of the twenty-one (21) day period, I waive the remainder of that
period. I waive the restarting of the twenty-one (21) day period in the event of
any modification of this Waiver and Release, whether or not material.
In exchange for the consideration offered to me by the Agreement, which I
acknowledge provides consideration to which I would not otherwise be entitled, I
agree not to sue or file any charges of discrimination, or any other action or
proceeding with any local, state and/or federal agency or court regarding or
relating in any way to the Company with respect to the claims released by me
herein, and I knowingly and voluntarily waive all claims and release the
Corporate Group from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to the
Corporate Group, except with respect to rights under the Agreement, rights under
employee benefit plans or programs other than those specifically addressed in
the Agreement, and such rights or claims as may arise after the date this Waiver
and Release is executed. This Waiver and Release includes, but is not limited
to, claims and causes of action under: Title VII of the Civil Rights Act of
1964, as amended; the Age Discrimination in Employment Act of 1967, as amended;;
the Civil Rights Act of 1866, as amended; the Civil Rights Act of 1991; the
Americans with Disabilities Act of 1990; the Energy Reorganization Act, as
amended, 42 U.S.C. § 5851; the Worker Adjustment and Retraining Notification Act
of 1988; the Pregnancy Discrimination Act of 1978; the Employee Retirement
Income Security Act of 1974, as amended; the Family and Medical Leave Act of
1993; the Occupational Safety and Health Act; claims in connection with workers’
compensation or “whistle-blower” statutes; and/or contract, tort, defamation,
slander, wrongful termination or any other state or federal regulatory,
statutory or common law. Further, I expressly represent that no promise or
agreement which is not expressed in the Agreement or this Waiver and Release has
been made to me in executing this Waiver and Release, and that I am relying on
my own judgment in executing this Waiver and Release, and that I am not relying
on any statement or representation of any member of the Corporate Group or any
of their agents. I agree that this Waiver and Release is valid, fair, adequate
and reasonable, is with


1

--------------------------------------------------------------------------------




my full knowledge and consent, was not procured through fraud, duress or mistake
and has not had the effect of misleading, misinforming or failing to inform me.
I acknowledge and agree that the Company will withhold any taxes required by law
from the amount payable to me under the Agreement and that such amount shall be
reduced by any monies owed by me to the Company.
This Waiver and Release includes a release of claims of discrimination or
retaliation on the basis of workers’ compensation status, but does not include
workers’ compensation claims. Also excluded from this Waiver and Release are any
claims which by law cannot be waived in a private agreement between an employer
and employee, including but not limited to claims under the Fair Labor Standards
Act, and the right to file a charge with or participate in an investigation
conducted by the Equal Employment Opportunity Commission (the “EEOC”), the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission (“SEC”), any local, state
or federal law enforcement or regulatory agency, any legislative or regulatory
committee or any other federal, state or local governmental agency or commission
(collectively, “Government Agencies”). I waive, however, the right to any
monetary recovery or other relief should the EEOC or any other agency pursue a
claim on my behalf, with the exception of any right to receive an award for
information provided to the SEC.
Notwithstanding the foregoing, I do not release and expressly retain (a) all
rights to indemnity, contribution, advancement of expenses and a defense, and
directors and officers and other liability coverage that I may have under any
Company insurance policy, the Indemnification Agreement between me and the
Company dated as of [_________ ], any statute, the certificate of incorporation
or bylaws of the Company or under any other written agreement between me and the
Company; (b) the right to any unpaid reasonable business expenses and any
accrued benefits payable under any Company welfare plan, tax-qualified plan or
other Benefit Plans (for the avoidance of doubt, the term “Benefit Plans”
includes any outstanding equity awards under an equity incentive plan, any
deferred compensation plan, any employee stock purchase plan and the Company’s
401(k) plan); and (c) all rights and remedies arising under this Waiver and
Release and the Agreement.
Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.
2.    I understand that for a period of seven (7) calendar days starting on the
date immediately following the date I sign this Waiver and Release (the “Waiver
Revocation Period”), I may revoke my acceptance of the offer by delivering a
written statement to the Company by hand or by registered mail or certified,
addressed to the address for the Company specified in the Agreement, in which
case the Waiver and Release will not become effective. In the event I revoke my
acceptance of this offer, the Company shall have no obligation to provide me the
consideration offered under the Agreement to which I would not otherwise have
been entitled. I understand that failure to revoke my acceptance of the offer
within the Waiver Revocation Period will result in this


2

--------------------------------------------------------------------------------




Waiver and Release becoming effective, permanent and irrevocable at the end of
the Waiver Revocation Period.
I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions, have it explained to me and had the opportunity to seek
independent legal advice with respect to the matters addressed in this Waiver
and Release and that I understand that this Waiver and Release will have the
effect of knowingly and voluntarily waiving any action I might pursue, including
breach of contract, personal injury, retaliation, discrimination on the basis of
race, age, sex, national origin or disability and any other claims arising prior
to the date of this Waiver and Release, except for those claims specifically not
released by me herein.
I represent and warrant in executing this Waiver and Release, that I have
returned all Company property in my possession or deleted such information if in
electronic form.
THE COMPANY HEREBY ADVISES [ ] TO CONSULT WITH AN ATTORNEY OF [HIS/HER] CHOICE
REGARDING [HIS/HER] WAIVER OF ADEA CLAIMS BEFORE EXECUTING THIS AGREEMENT.


By execution of this document, I do not waive or release or otherwise relinquish
any legal rights I may have which are attributable to or arise out of acts,
omissions or events of the Company or any other member of the Corporate Group
which occur after the date of execution of this Waiver and Release.


AGREED TO AND ACCEPTED
 
 
 
this             day of _______, 20__:
 
 
 
 
 
 
Name:
 
 
Title:
 
 



    


3